Citation Nr: 9921432	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic-stress 
disorder, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969.  
He served in Vietnam and his awards include a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in March 1997, when the 
Board denied the veteran's petition to reopen his claim for 
service connection for a right ear hearing loss, as well as the 
claim for service connection for a left ear hearing loss 
disability.  The Board remanded the remaining issues for medical 
records and examination of the veteran.  The requested 
development has been completed.  The Board now proceeds with its 
review of the appeal.  

In March 1997, the Board Remanded the issue of entitlement to an 
increased (compensable) rating for a shell fragment wound of the 
left thigh.  In a December 1997 rating decision, the RO increased 
the rating for the left lower extremity wound to 30 percent.  In 
February 1998, the veteran withdrew this issue stating that the 
matter was no longer at issue as his claim was granted and he was 
satisfied with that part of the decision.  The Board will honor 
this written withdrawal.  38 C.F.R. § 20.204 (1998).  

The November 1994 statement of the case provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation provides that to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked inference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The service-connected post traumatic-stress disorder (PTSD) 
does not result in more than mild social and industrial 
impairment.  It does not approximate a definite social and 
industrial impairment.  It does not result in decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or memory loss.  

3.  The service-connected left lower extremity disability is 
manifested by a 3 millimeter retained metallic foreign body in 
the anterior, mid-thigh and complaints of pain.  There is 
limitation of knee flexion to 80 degrees and objective evidence 
of pain.  Left upper and lower extremity wound scars are 
asymptomatic.  

4.  The veteran completed the seventh grade and has had work 
experience in factory work and as a laborer and clammer.  

5.  The veteran's service-connected disabilities do not prevent 
him from engaging in substantially gainful employment consistent 
with his education and experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 9411 (1998).  

2.  The criteria for a total disability rating, based on 
individual unemployability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).    

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development of 
his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has not 
reported that any other pertinent evidence might be available.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

An Increased Rating for Post Traumatic-Stress Disorder

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).  As used in some contexts, 
particularly those dealing with the RO or agency of original 
jurisdiction, the term increase refers to a higher rating than 
previously assigned.  As generally used in the appellate context, 
and particularly in this decision, the term increased rating or 
evaluation refers to an increase above the rating assigned by the 
RO.  The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed any issue 
relating to the evaluation of PTSD and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue has been phrased.  It also appears that the 
Court has not provided a substitute name for the issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have not significantly changed and uniform 
ratings are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of disease and injuries 
encountered as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  

Prior to November 7, 1996, psychoneurotic disorders, including 
PTSD, were evaluated as 100 percent disabling where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
required that the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired; 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating contemplated 
manifestations which were less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  A 
0 percent rating was assigned where there were neurotic symptoms 
which might somewhat adversely affect relationships with others 
but which did not cause impairment of working ability.  38 C.F.R. 
Part 4, Codes 9400-9411 (1996) (effective prior to November 7. 
1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name........................................
...100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective 
relationships...............................
.................................70
Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social 
relationships...............................
.................50
Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous 
medication..................................
...............10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with occupational 
and social functioning or to require 
continuous 
medication..................................
.................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1998).  

The representative has argued that the recent VA examination done 
in response to the Board's REMAND did not address each item in 
the rating criteria and therefore did not comply with the REMAND 
contrary to Stegall v. West, 11 Vet. App. 268 (1998).  In March 
1997, the Board noted that the veteran should be given an 
examination under the current rating criteria.  The Board 
required a report of all manifestations found to be present.  
Contrary the representative's arguments, the Board did not 
require the examiner to report the absence of possible symptoms 
which were not present.  After reviewing the examination report, 
the Board finds as a matter of fact, that the 1997 VA examination 
complied with the Board's REMAND and developed the findings 
necessary to rate the disability under both old and new criteria.  

Under the old criteria, the current 10 percent rating would be 
assigned if the service-connected PTSD resulted in emotional 
tension or other evidence of anxiety productive of mild social 
and industrial impairment.  The next higher rating, 30 percent, 
would require definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, so 
that the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as to 
produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court 
of Veterans Appeals stated that the term definite in 38 C.F.R. 
§ 4.132 (1995) was qualitative in character, where as the other 
terms were quantitative in character, and invited the Board to 
construe the term definite in a manner that would quantify the 
degree of impairment for the purposes of meeting the statutory 
requirement that the Board articulate reasons and bases for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term definite is to be construed 
as distinct, unambiguous, and moderately large in degree.  It 
represents a degree of social and industrial inadaptability that 
is more than moderate but less than rather large.  VAOPGCPREC. 9-
93 (Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C. § 7104(c) (West 1991).  

Under the new criteria, the current 10 percent rating reflects 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
where symptoms are controlled by continuous medication.  The next 
higher rating, 30 percent requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

Under both old and new criteria, the current 10 percent rating is 
appropriate for a mild disability.  The Board has considered both 
criteria for a higher rating and finds no basis for an increase.  

VA Records

The file contains VA outpatient treatment records.  These present 
limited findings and do not contain findings which would support 
a higher rating under either old or new criteria.  

On the March 1994 VA examination, the VA examiner concluded that 
the PTSD was mild, which supports a 10 percent rating under both 
old and new criteria.  The examiner did not describe 
symptomatology of definite (more than moderate) social and 
industrial inadaptability which would warrant a higher rating 
under the old criteria.  Looking to the new rating criteria, the 
decrease in work efficiency was ascribed to a non-service-
connected back injury.  The veteran's mood was normal, not 
depressed.  There was no report of anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or memory loss.  This report 
was consistent with a 10 percent rating and did not approximate 
old or new criteria for a higher rating.  

The veteran was afforded another VA examination in June 1995.  
Again the examiner concluded that the PTSD was mild, supporting a 
10 percent rating.  Chronic alcohol abuse with continuous drug 
abuse was also diagnosed.  The examiner noted that the veteran's 
mood was depressed and his affect was extremely labile.  He was 
highly anxious throughout the interview and refused to sit, 
consistently pacing back and forth.  There was no evidence of 
psychosis.  Cognition was intact.  He denied being suicidal or 
homicidal.  The doctor did not associate the increased 
symptomatology with the PTSD but expressed the opinion that the 
veteran's anxiety might be motor related to his substance abuse 
and not to the PTSD alone.  Here again, the symptoms reported by 
the physician do not approximate the manifestations of a definite 
impairment under the old criteria nor do they approximate the 
manifestations listed under the new criteria for a 30 percent 
rating.  

Another VA physician conducted the PTSD examination in October 
1997.  The doctor concluded that the disability was mild to 
moderate.  That would not approximate the definite impairment 
(which is more than moderate) which is required for a higher 
rating under the old criteria.  38 C.F.R. § 4.7 (1998).  Further, 
the examiner's findings did not approximate the symptomatology 
required for a higher rating under the new criteria.  38 C.F.R. 
§ 4.7 (1998).  The veteran's speech was coherent, relevant and 
logical.  His affect was appropriate; and there was no indication 
of anxiety as required for a higher rating under the new 
criteria.  His mood was somewhat tense; not depressed, as 
required for a 30 percent rating.  He was uncomfortable in a 
small room; however, this did not approximate the suspiciousness 
required for a higher rating.  There was no evidence of panic 
attacks or chronic sleep impairment.  Testing did not disclose 
any memory loss.  The examiner expressed the opinion that the GAF 
was 70.  Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994) (hereinafter DSM-IV).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243-244 (1995).  GAF 70 indicates the highest level of 
functioning in the mild range.  DSM-IV.  

Vocational Rehabilitation Records

The veteran was evaluated by VA vocational rehabilitation 
counselors and it was determined that VA training was not 
feasible.  The reports of several trained personnel, including 
psychologists and physicians, indicate that the veteran's 
disabilities significantly disable him; however, none of the 
reports address the social and industrial impact of the PTSD by 
itself.  None of the reports indicate that the PTSD symptoms 
would approximate either old or new criteria for a higher rating.  

Social Security Records

In July 1994, it was determined that the veteran's significant 
disabilities were a low back syndrome and left knee pain 
syndrome; and that they did not disable him.  In January 1996, it 
was determined by the Social Security Administration (SSA) that 
the veteran was disabled.  The primary diagnosis was substance 
addiction disorders (alcohol) and the secondary diagnosis was 
disorders of the back.  Service connection has not been 
established for the substance addiction or the back disorder.  
The SSA determinations did not indicate that the PTSD played any 
debilitating role.  

The SSA records contain the August 1994 report of a private 
psychologist.  He noted that the veteran reported some nightmares 
about Vietnam but suffered no confusion during the day which 
might indicate flashbacks.  The diagnosis was alcohol abuse.  The 
psychologist did not diagnosis PTSD or indicate that PTSD had any 
other manifestations or any social or industrial impact.  

There are several SSA records which ascribe the veteran's current 
disability picture to his non-service-connected back disorder.  
In April 1994, he wrote that he had back pain all the time and 
ascribed his disability to his back disorder.  In July 1994, he 
wrote that back pain did not stop and controlled his thought and 
emotions.  In other statements, the veteran repeated how the 
symptoms of his non-service-connected back disorder interfered 
with work and all aspects of his life.  

Conclusion

While the veteran is competent to assert that his PTSD warrants a 
higher rating, the reports of the trained medical professionals 
are substantially more probative.  Those reports show mild PTSD.  
They consistently show that the PTSD does not result in 
manifestations which approximate the definite impairment required 
under the old criteria.  They consistently show that the PTSD 
does not approximate the disability picture required for a higher 
rating under the new criteria.  38 C.F.R. § 4.7 (1998).  The 
evidence on this point is not so evenly balanced that the veteran 
could be given the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).  

A Total Disability Rating Based on Individual Unemployability

The award of a total rating for compensation on the basis of 
individual unemployability requires two factors.  The appellant 
must meet minimum schedular criteria as established by regulation 
and the appellant must be factually unemployable.  The basic 
criteria are contained in 38 C.F.R. §§ 3.340, 3.341, 4.16 (1997).   
If there is only one service-connected disability, that 
disability must be ratable at 60 percent or more, and, if there 
are two or more service-connected disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (1998).  Unless the 
percentage requirements of § 4.16 are met, neither the regional 
office nor the Board has the legal authority to grant a total 
rating.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this case, the percentage requirements of 38 C.F.R. § 4.16 are 
not met.  Service connection has been established for three 
disabilities.  The rating for the left lower extremity disorder 
was increased to 30 percent by the January 1997 rating decision.  
The evidence showed the left lower extremity had a 3 millimeter 
retained metallic foreign body in the anterior, mid-thigh.  There 
were complaints of knee pain, limitation of knee flexion to 80 
degrees and objective evidence of pain.  The left lower extremity 
wound scars are asymptomatic.  The veteran wrote that he accepted 
the 30 percent rating.  The Board finds nothing in the record 
which would support a higher rating.  38 C.F.R. §§ 4.71a, 4.73, 
4.118 (1998).  The propriety of the 10 percent rating for PTSD is 
discussed above.  38 C.F.R. § 4.130 (1998).  The only other 
service-connected disability is the residuals of a shell fragment 
wound of the left arm.  This is currently rated as 
noncompensable.  The veteran has not asserted and the record does 
not show that it is symptomatic.  38 C.F.R. §§ 4.71a, 4.73, 4.118 
(1998).  The combined service-connected disability rating is 40 
percent.  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not 
met, and the veteran is unemployable by reason of his service-
connected disabilities, the RO should submit the case to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  38 C.F.R. § 4.16(b) (1998).  The December 1997 
supplemental statement of the case explained why the RO did not 
refer the case.  

In regard to whether the case should be referred under § 4.16(b), 
the Board notes that there was no indication of frequent periods 
of hospitalization or that the service-connected disabilities 
alone prevent the veteran from working.  The file shows that the 
non-service-connected back disorder is the major disabling 
factor.  The regional office decision to not refer the case for 
extraschedular consideration was supportable.  Furthermore, § 
4.16 appears to make the decision to refer discretionary rather 
than mandatory.  The Board finds no abuse of such discretion by 
the RO.

The Board notes that the veteran completed the seventh grade and 
has had work experience in factory work and as a laborer and 
clammer.  The preponderance of the evidence establishes that the 
non-service-connected disorders, including a back disorder and 
substance abuse prevent him from doing the physical labor he 
previously did.  The veteran's service-connected disabilities do 
not prevent him from engaging in substantially gainful employment 
consistent with his education and experience.  




ORDER

An increased rating for post traumatic-stress disorder is denied.  
A total disability rating, for compensation purposes, based on 
individual unemployability is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

